UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6213


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE FERREIRA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:90-cr-00432-1)


Submitted:    May 21, 2009                     Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Ferreira, Appellant Pro Se.             Lawrence Joseph Leiser,
Assistant United States Attorney,          Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jose   Alberto    Ferreira    appeals   the      district       court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).                 We have reviewed the record and

find    no    reversible       error.      Accordingly,       we    affirm.       United

States       v.    Ferreira,      No.   1:90-cr-00432-1       (E.D.      Va.    Jan.   23,

2009).        We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented        in   the     materials

before       the    court   and    argument     would   not    aid      the    decisional

process.

                                                                                 AFFIRMED




                                            2